DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    LAWRENCE GERARD BRUNN,
                           Appellant,

                                    v.

                  JUPITER MEDICAL CENTER, INC.,
                            Appellee.

                              No. 4D20-1911

                              [June 24, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 502014CA013948.

  Stephen Biggie of Arcadier, Biggie & Wood, PLLC, Melbourne, for
appellant.

   Ignacio J. Garcia and Ina F. Young of Ogletree, Deakins, Nash, Smoak
& Stewart, P.C., Tampa, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.